

116 HR 5888 IH: To increase effectiveness in the pursuit of United States interests and multilateral cooperation at the international financial institutions, and for other purposes.
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5888IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Hill of Arkansas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo increase effectiveness in the pursuit of United States interests and multilateral cooperation at the international financial institutions, and for other purposes.1.Pilot authority to waive voice and vote requirements, on a case-by-case basis, in the international financial institutions(a)In generalThe Secretary may waive, on a case-by-case basis, a statutory requirement that directs the United States Executive Director at an international financial institution with respect to the use of the voice and vote of the United States.(b)DefinitionsIn this section:(1)International financial institutionThe term international financial institution has the meaning given the term in section 1701(c)(2) of the International Financial Institutions Act.(2)SecretaryThe term Secretary means the Secretary of the Treasury.(c)Report describedWithin 30 days after issuing a waiver under subsection (a), the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate a written report that includes the following:(1)A description of any project, policy, or other matter to which the waiver would apply.(2)An explanation of the reasons for the waiver.(3)A certification that—(A)the United States Executive Director continues to promote the objectives of the requirement at the international financial institution;(B)the waiver does not undermine the ability of the United States to promote the objectives; and(C)the waiver allows for the United States to more effectively advance multilateral cooperation at the international financial institution.(d)No retroactive applicationA waiver under this section shall not apply retroactively.(e)Recommendations by the SecretaryWithin 12 months after the date of the enactment of this Act, the Secretary shall submit to the committees specified in subsection (c) any recommendations to revise or sunset a statutory requirement that directs the United States Executive Director at an international financial institution with respect to the use of the voice and vote of the United States. The recommendations should be aimed at achieving the following objectives with regard to the international financial institution:(1)Strengthening United States leadership in the design, execution, and evaluation of activities.(2)Facilitating multilateral cooperation, particularly between the United States and its allies.(3)Updating a requirement to appropriately reflect changing conditions.(4)Permitting the United States Executive Director to more effectively support policies, projects, and other initiatives that advance the national interest of the United States.(5)Allowing for all appropriate accountability to the Congress with respect to United States governance and participation.(f)SunsetThe preceding provisions of this section shall have no force or effect on and after the date that is 2 years after the date of the enactment of this Act.